Citation Nr: 0605388	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling. 
 
2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 until June 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2004 
rating decision of the Detroit, Michigan Regional Office (RO) 
that denied evaluations in excess of 10 percent for 
peripheral neuropathy of each lower extremity.


REMAND

Review of the record discloses that the veteran has not been 
provided notice as required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues currently on appeal.  The VCAA and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent a VCAA-type 
notice letter to the veteran in December 2003, but it did not 
address the claims for increased ratings for lower extremity 
peripheral neuropathy, and was generally inadequate as to 
specific notice requirements.  (The Board also notes that an 
April 2003 VCAA-type letter was sent to the veteran, but the 
letter addressed a claim of service connection for prostate 
cancer (even though service connection had already been 
granted in December 2002).)  The veteran must therefore be 
given the required notice with respect to these issues on 
appeal.  Accordingly, the case must be remanded in order to 
comply with the statutory requirements of the VCAA.

The appellant and his representative contend that the 
service-connected peripheral neuropathy of the lower 
extremities has increased in severity since the veteran was 
most recently evaluated by VA in 2003, and that the 
disability consequently warrants a higher rating.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).

(Peripheral neuropathy has been rated by analogy to 
incomplete paralysis of the sciatic nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, to include Diagnostic Codes 
8620 (neuritis), 8720 (neuralgia) (2005).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. Id.)  

Finally, the Board notes that a hearing was previously 
scheduled at the RO before an RO hearing officer, but the 
veteran did not appear.  A day after the hearing was 
requested, the veteran requested a 90-day postponement of the 
hearing, but it does not appear that the RO responded to the 
request.  A response is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The appellant should 
specifically be told what is required to 
substantiate his claims for increased 
ratings for peripheral neuropathy.  The 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what 
part of such evidence he should obtain 
and what part the RO will attempt to 
obtain on his behalf, if any.  He should 
also be told to provide any evidence in 
his possession that is pertinent to 
either claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

2.  The veteran should be afforded a VA 
neurological examination to evaluate 
the service-connected peripheral 
neuropathy of the lower extremities.  
All indicated tests and studies should 
be performed and findings reported in 
detail.  The claims folder must be made 
available to the physician for review 
of the case prior to examination, and 
the examiner should indicate whether or 
not the record was reviewed.  The 
physician should comment as to whether 
the veteran suffers from complete or 
incomplete paralysis of the involved 
nerves of each lower extremity, 
including whether the foot dangles and 
drops, to what extent there is active 
movement possible of muscles below the 
knee, and whether flexion of the knee 
is weakened.  The examiner should also 
indicate whether there is loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or constant dull or 
intermittent pain.  The examiner should 
also comment on the presence of any 
sensory nerve loss and the degree of 
its severity (i.e. mild, moderate, or 
severe).  A complete written rationale 
for the opinions should be provided.  

3.  The RO should respond to the 
February 2005 request for a 
postponement of a hearing before RO 
personnel.  If the request is granted, 
the hearing should be scheduled.  After 
undertaking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

